United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1126
Issued: September 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2013 appellant, through his attorney, filed a timely appeal from a March 7,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
benefits effective August 27, 2012.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 59-year-old mail processing clerk, sustained a left
shoulder and cervical strain in the performance of duty on October 25, 2009; OWCP File No.
xxxxxx323.2
Appellant returned to light-duty work and then stopped on January 27, 2010 to undergo a
nonemployment-related total right knee replacement. Subsequently, OWCP accepted his claim
for an August 27, 2010 recurrence and placed him on the periodic rolls on September 26, 2010 as
the employing establishment was unable to provide work within his medical restrictions under
the National Reassessment Process (NRP). On July 26, 2011 appellant underwent authorized
right shoulder surgery. He has not worked since the January 27, 2010 knee surgery.
In a December 30, 2010 report, Dr. John W. Froggatt, a Board-certified infectious disease
specialist, diagnosed delayed-onset infection of right total knee arthroplasty with acute onset of
symptoms and uncertain microbial etiology. He also diagnosed recent bronchitis, osteoarthritis,
diabetes mellitus and hypertension.
On April 13, 2011 Dr. Ken Edwards, a Board-certified orthopedic surgeon, diagnosed
right shoulder supraspinatus tendinitis and impingement and left shoulder supraspinatus
tendinitis. Appellant stated that he could no longer work at the employing establishment due to
the fact that he had a lot of overhead lifting and sweeping of mail. Upon examination of the left
shoulder, Dr. Edwards found negative Yergason, Speed’s and apprehension signs. The right
shoulder showed well-healed portal sites, good range of motion, exquisite tenderness over the
subacromial space, positive impingement signs, crepitus with circumduction motion and negative
Yergason and Speed’s signs.
OWCP referred appellant for a second opinion evaluation to determine the nature and
extent of his employment-related conditions. In a May 11, 2011 report, Dr. Emmanuel Obianwu,
a Board-certified orthopedic surgeon, reviewed a statement of accepted facts, history of the
injury and the medical evidence of record and conducted a physical examination. He found no
objective findings that suggested that soft tissue problems existed in the cervical spine. There
were no findings to suggest a cervical strain; there was no swelling, no tightness of the muscles
of the neck and no swelling of the neck. There was also no swelling of the left shoulder.
Appellant had almost a full range of motion of his left shoulder and all of the provocative tests
were negative. Dr. Obianwu concluded that appellant’s employment-related cervical strain and
left shoulder strain had resolved without residuals. He opined that appellant had reached
maximum medical improvement and released him to full-duty work without restrictions.
Appellant submitted reports dated November 19, 2010 through November 28, 2011 from
Dr. Edwards. On June 22, 2011 Dr. Edwards reviewed Dr. Obianwu’s May 11, 2011 report and
2

OWCP previously accepted that on February 26, 2006 appellant sustained a bilateral wrist sprain and right
shoulder sprain under File No. xxxxxx278. It also accepted that on August 1, 2007 he sustained a right shoulder
sprain and rotator cuff tear under File No. xxxxxx386. OWCP granted a schedule award for 16 percent permanent
impairment of the right upper extremity for the period December 23, 2008 through December 7, 2009. It combined
the claims under Master File No. xxxxxx386.

2

disputed his finding that appellant was fit for duty. He recommended the following restrictions:
no reaching; no reaching above shoulder level; no repetitive lifting, pushing or pulling. On
November 28, 2011 Dr. Edwards reported that appellant’s right shoulder had full forward flexion
and abduction with internal rotation. Appellant had a negative drop test and no weakness with
external rotation.
On December 29, 2010 Dr. Aurora Madanguit, a Board-certified internist, provided a
consultation regarding appellant’s postoperative management of medical problems, particularly
diabetes, hypertension and septic knee.
In a January 25, 2011 report, Dr. Son Phung, a Board-certified internist, indicated that
appellant presented to the emergency room with increased right knee swelling and stiffness and a
stat right knee arthrocentesis was performed.
OWCP referred appellant for a second opinion evaluation to determine the nature and
extent of his employment-related conditions. In a January 5, 2012 report, Dr. Thomas G. Akre,
an osteopath Board-certified in orthopedic surgery, reviewed a statement of accepted facts,
history of the injury and the medical evidence of record and conducted a physical examination.
He found that the left shoulder had a flexion of 170 degrees, abduction of 170 degrees, extension
of 60 degrees, adduction of 40 degrees, it was nontender and had normal biceps contour. The
right shoulder had a flexion of 160 degrees, abduction of 140 degrees, total arc of 60 degrees,
external rotation of 50 degrees, internal rotation to S1, external rotation with the arm to the side
of 45 degrees and palpable step-off on the proximal biceps consistent with the biceps tendon tear.
Hawkins’ test produced pain in the trapezius along the superior medical border of the scapula
and along the medium border of the scapula until T4. Dr. Akre reported that the pain was
produced with shoulder movement and was also reproduced with cervical spine compression.
The Spurling’s test was negative regarding pain radiating down the arm or into the shoulder and
was painful to the region of the muscle spasm. Dr. Akre noted a long head biceps tendon tear
and a partial rotator cuff tear with some loss of range of motion. Additionally, he noted residual
spasm and pain in the right paracervical upper thoracic region consistent with cervical
spondylosis with some facet irritation radiating pain and spasm into this region. Dr. Akre
reported further, “Specifically regarding his right shoulder partial rotator cuff tear and biceps
tendon tear, bilateral wrist and cervical strain he appears to have no significant musculoskeletal
problem that would keep him from doing his normal work.” The bilateral elbows had full range
of motion. The left wrist had 50 degrees of volar flexion, 60 degrees of dorsal flexion and 60
degrees of volar and dorsal flexion on the right. Appellant had a negative Tinel’s sign bilaterally
and negative carpal and cubital tunnel syndrome bilaterally. Strength was 5 out of 5 with
flexion/extension of the elbow and internal/external rotation, superspindous testing at the
shoulder. Grip strength was good and full bilaterally. Dr. Akre found that appellant’s left and
right shoulders were at maximum medical improvement without residuals. He diagnosed
cervical degenerative disc disease and opined that it was related to cervical spondylosis and not a
specific work injury. Dr. Akre opined that appellant’s bilateral wrist condition was at maximum
medical improvement with only mild impairment of range of motion on the left. He concluded
that appellant’s accepted conditions had resolved and explained that his cervical and knee
conditions were not employment related.

3

In a March 30, 2012 addendum report, Dr. Akre further opined that appellant’s cervical
degenerative disc disease was not a consequential or employment-related injury. He explained
that appellant had a left shoulder injury in October 2009 which would not create consequential
degenerative changes in the neck in a one-month time period. Thus, the degenerative changes
shown in a cervical magnetic resonance imaging (MRI) scan in November 2009 were not
consequential injuries. Dr. Akre released appellant to full-duty work.
In an April 4, 2012 report, Dr. Edwards stated that appellant continued to have
discomfort with overhead lifting at work. The cervical spine revealed no spinous process or
paraspinal tenderness. There was full range of motion to flexion, extension, lateral bending and
head tilt. There was no palpable step-off deformity, no obvious instability, normal cervical
strength without spasm or atrophy. The drop test was negative and there was no weakness with
external rotation, no effusion and no erythema.
By letter dated July 23, 2012, OWCP notified appellant that it proposed to terminate his
wage-loss compensation benefits based on the weight of the medical evidence, as represented by
Dr. Akre. It allotted 30 days for him to submit additional evidence or argument in disagreement
with the proposed action.
By decision dated August 24, 2012, OWCP terminated appellant’s wage-loss benefits
effective August 27, 2012. It found the weight of the evidence was represented by Dr. Akre.
On August 27, 2012 appellant, through his attorney, requested an oral hearing via
telephone before an OWCP hearing representative. He submitted a September 7, 2012 report
from Dr. Edwards who diagnosed persistent supraspinatus tendinitis of the right shoulder and
developing adhesive capsulitis and reiterated his medical opinions.
On December 13, 2012 an oral hearing was held via telephone before an OWCP hearing
representative who heard appellant’s testimony and allotted 30 days for the submission of
additional evidence.
By decision dated March 7, 2013, OWCP’s hearing representative affirmed the
August 24, 2012 termination decision, finding that Dr. Akre represented the weight of the
medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.4 OWCP’s burden of proof includes the necessity of furnishing

3

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

See I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

4

rationalized medical opinion evidence based on a proper factual and medical background.5 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability.6 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition, which would require
further medical treatment.7
ANALYSIS
OWCP accepted appellant’s claims for bilateral shoulder strain, right rotator cuff tear,
cervical strain and bilateral wrist sprain. It terminated his compensation benefits effective
August 27, 2012 on the grounds that the accepted employment-related conditions had resolved
without active residuals preventing him from working based on the opinion of the second
opinion examiner, Dr. Akre. The issue to be determined is whether OWCP met its burden to
terminate appellant’s compensation benefits.
OWCP referred appellant to Dr. Akre for a second opinion evaluation to determine the
nature and extent of his employment-related conditions. The Board finds that it met its burden of
proof to terminate appellant’s wage-loss compensation benefits based on the January 5 and
March 30, 2012 reports of Dr. Akre who reviewed appellant’s medical history, examined him
and found that he experienced pain as a result of the Hawkins’ test, which was reproduced with
shoulder movement and with cervical spine compression. The bilateral elbows had full range of
motion. Appellant had a negative Tinel’s sign bilaterally and negative carpal and cubital tunnel
syndrome bilaterally. Strength was 5 out of 5 with flexion/extension of the elbow and
internal/external rotation, superspindous testing at the shoulder. Grip strength was good and full
bilaterally. Dr. Akre found that appellant’s left and right shoulders were at maximum medical
improvement. He noted that the right shoulder had a long biceps tendon tear and a partial rotator
cuff tear with some loss of range of motion. Dr. Akre diagnosed cervical degenerative disc
disease and opined that it was related to cervical spondylosis and not a specific work injury. He
opined that appellant’s bilateral wrist condition was at maximum medical improvement with
only mild impairment of range of motion on the left. Dr. Akre concluded that appellant’s
accepted conditions had resolved and explained that his cervical and knee conditions were not
employment related. He explained that appellant had no significant musculoskeletal problem
that would preclude him from performing his work duties. On March 30, 2012 Dr. Akre further
opined that appellant’s cervical degenerative disc disease was not a consequential or
employment-related injury and explained that appellant’s left shoulder injury would not create
consequential degenerative changes in the neck in a one-month time period.
The Board finds that Dr. Akre’s reports represent the weight of the medical evidence at
the time OWCP terminated benefits and that OWCP properly relied on his reports in terminating
appellant’s benefits. The Board finds that he had full knowledge of the relevant facts and
evaluated the course of appellant’s condition. Dr. Akre is a specialist in the appropriate field.
5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

7

See James F. Weikel, 54 ECAB 660 (2003).

5

His opinion is based on proper factual and medical history and his reports contained a detailed
summary of this history. Dr. Akre addressed the medical records to make his own examination
findings to reach a reasoned conclusion regarding appellant’s conditions.8 At the time benefits
were terminated, he found no basis on which to attribute any residuals or continued disability to
appellant’s accepted conditions. Dr. Akre’s opinion as set forth in his January 5 and March 30,
2012 reports is found to be probative evidence and reliable. The Board finds that his opinion
constitutes the weight of the medical evidence and is sufficient to justify OWCP’s termination of
benefits for the accepted conditions.
In his reports, Dr. Edwards diagnosed right shoulder supraspinatus tendinitis and
impingement and left shoulder supraspinatus tendinitis and opined that appellant was disabled
for work. However, he provided no medical rationale explaining how these conditions were
causally related to appellant’s federal employment or his accepted conditions and why they
rendered him disabled. Thus, Dr. Edwards’ reports are of diminished probative value and
insufficient to overcome the weight of Dr. Akre’s reports or to create a medical conflict.
The reports from Drs. Froggatt, Madanguit and Phung contain no opinion as to whether
appellant continues to have residuals from the accepted bilateral shoulder, neck and bilateral
wrist conditions. Thus, these reports are insufficient to show that the termination was improper.
Accordingly, the Board finds that Dr. Akre’s opinion continues to constitute the weight of the
medical evidence and supports OWCP’s March 7, 2013 decision terminating appellant’s wageloss compensation benefits.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds the attorney’s argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
benefits effective August 27, 2012 on the grounds that his accepted bilateral shoulder, neck and
bilateral wrist conditions had ceased.

8

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).

6

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 17, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

